In an action for a declaratory judgment, ahd for other relief, the appeal is from a judgment entered after trial before an Official Referee adjudging that respondent has a vested right to develop her property in accordance with a filed preliminary plat plan and the provisions of a 1955 zoning ordinance, and further adjuding that amendments made in 1957 to the ordinance are inapplicable and unconstitutional with respect to respondent’s property. After approval of the preliminary plat plan, respondent made a gift to the school district of the municipality of a substantial portion of her property. Thereafter, the plat plan was disapproved, and respondent’s property was rezoned to a more restrictive classification. Judgment unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Beldoek, Ughetta and Kleinfeld, JJ.; Murphy, J., deceased.